CB_S€ 19-00013-.]|\/|€-13 DOC 23 Fll€d 02/27/19 EOD 02/27/19 21113135 PQ 1 Of 6
Ch 13 l\/lodel Plan (rev 11-2017)

UNITED STATES BANKRUPTCY COURT

Sonthern District of Indiana

 

 

 

 

In re: )

[Ngme(s) of MAY, LORI JEAN )

Debtoi‘($)] l Case NO.M
Debioy($)_ ) tsi-mm

CHAPTER 13 PLAN

l:] ()riginal
Amended Pian # lst (@_g_ ]~\, zwi)
** BIUSTBE DESIGNA TED "~"F~’

l. NOTICE TO INTERESTED PARTIES:

The Debtor must check one box on each line to state Whether or not the plan includes each of
the following items lt an item is checked as “Not lncluded,” if neither box is checked, or if
both boxes are checked, the provision Will be ineffective if set out later in tlie plan.

1.1 A limit on the amount ofa secured claim, pursuant
to paragraph 8.(b), which may result in a partial l:l lncluded Not lncluded
payment or no payment at all to the secured creditor

1.2 Avoidance of a judicial lien or nonpossessory, non»

purchase money security interest Any lien avoidance {:] mcwde Not ]nclud@d
shall occur by separate motion or proceeding, pursuant

to paragraph 12.

1.3 Nonstandard provisions, set out in paragraph 15. lncluded § Ngt harmed

2. GENERAL PROVISIONS:

(a) YOUR RIGHTS MAY BE AFFECTEI). R.ead these papers carefully and discuss
them With your attorneyl lf you oppose any provision of this plan, you must file a timely
written objection This plan may be confirmed Witliout further notice or hearing unless a
Written objection is filed before the deadline stated on the separate Notice you received
from the Court.

(b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under
the plan_ Absent a Conrt order determining the amount of the secured claim, the filed
proof of claim shall control as to the determination of pre-petition arrearages; secured
and priority tax liabilities; other priority claims; and the amount required to satisfy an
offer of payment in full. All claims that are secured by a security interest in real estate
shall comply With the requirements of F ederal Rule of Bankruptcy Procedure (“FRBP”)
3901((:)(2)(€).

(c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-l,
all creditors Witb. claims secured by a security interest in real estate shall comply With
the requirements of FRBP 3002.1 (b) and (c) Without regard to whether the real estate is
the l)ebtor`s principal residence lf there is a change in the mortgage servicer While the
bankruptcy is pending, the mortgage holder shall file with the Court and serve upon the
Debtor, Debtor’s counsel and the Chapter 13 Ti‘ustee {“Trustee”) a Notice setting forth
the change and providing the name of the new servicer, the payment address, a contact
phone number and a contact e-rnail address

CaSe 19-00013-JMC-13 DOC 23 Filed 02/27/19 EOD 02/27/19 21213:35 Pg 2 Of 6

(d} NOTICES (OTHER 'I`HAN THOSE RELATING TO MORTGAGES}: Non-
mortgage creditors in Section S(c) (vvhose rights are not being modified) or in Section 11
(Whose executory contracts/unexpired leases are being assumed) may continue to mail
customary notices or coupons to the Debtor or the 'l`rustee notwithstanding the automatic
stay.

(e) EQUAL MON'I`HLY PAYMENTS: As to payments required by paragraphs 7 and 8,
the Trustee may increase the amount of any “Equal Monthly Aniount” offered to
appropriately amortize the claim. The Trustee shall be permitted to accelerate payments
to any class of creditor for efficient administration of the case.

(f} PAYMENTS FOLLOWING ENTRY OF ORI)ERS LIFTING STAY: Upon entry
of an order lifting the stay, no distributions shall be made on any secured claim relating
to the subject collateral until such time as a timely amended deficiency claim is filed by
such creditoi.' and deemed allowed, or the automatic stay is i'e-imposed by further order of
the Court.

3. SUBMISSION OF INCOME: Debtor submits to the supervision and control of the
Trustee all or such portion of future earnings or other future income or specified property
of the Bebtor as is necessary for the execution of this plan.

4. PLAN TERMS:

(a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $ 326
monthly to the Trustee, starting not later than 30 days after the order for i'elief, for

60 months_. for a total amount of $ 19,560 .

Additional payments to rl`rustee and/or future changes to the periodic amount proposed are:

 

 

 

 

(b) INCREASED FUNDING: lf additional property comes into the estate pursuant to 11
U.S.C. §1306(a)(1) or if the Trnstee discovers undisclosed property of the estate, then the
Trustee may obtain such property or its proceeds to increase the total amount to be paid under
the plan. However, if the Trustee elects to take less than 100% of the property to Which the
estate may be entitled OR less than the amount necessary to pay all allowed claims in full, then
a motion to compromise and settle Will be fi]_ed, and appropriate notice given

(c) CURING DEFAULTS: lt Debtor falls behind on plan payments or if changes to the
payments owed to secured lenders require additional funds from the l)ebtor's income the
Debtor and the Trustee may agree that the Del)tor(s) vvill increase the periodic payment
amount or that the time period for making payments Will be extended not to exceed 60 months
Ci'editors \vill not receive notice of any such agreement unless the total amount that the
Debtor(s) Will pay to the rl`rustee decreases Any party may request in writing, addressed to the
'l`rustee at the address shown on the notice of the meeting of creditors, that the Trustee give
that party notice of any such agreement Agreements under this section cannot extend the
term of the plan more than 6 additional months

(d) OTH}§R PLAN CHANGES: Any other modification of the plan shall be proposed by
motion pursuant to ll U.S.C. §1329. Service of any motion to modify this plan shall be made
by the moving party as required by FRBP 2002(3)('5) and 3015(h), unless otherwise ordered by
the Court.

CaSe 19-00013-JMC-13 DOC 23 Filed O2/27/19 EOD O2/27/19 21213:35 Pg 3 Of 6

5. PAYMENT OF ADMINISTRATIVE CLAIMS §INCLUSIVE OF QPQBI_QR§
ATTORNEY FEES}:

g NoNE

All allowed administrative claims Will be paid in full by the Trustee unless the creditor
agrees otherwise:

 

Creditor 'I`ype of Claim Scheduled Amount

 

Sawin & Shea LLC Attorney Fees $3,'?`0(}.(}()

 

 

 

 

 

6. PAYMENT OF DOMESTIC SQPPOR'I` OBLIGATIONS:
NONE

NONE

7. m],§’A§£'l\/.llill\lT OF SECUREI) CLAIMS RELATING SOLELY '1`0 THE DE§TOR'S
PRINCIPAL RESIDENCE:

[:] NONE

 

As required by Local Rule B-SOlo-l(a), if there is a pre-petition arrearage claim on a mortgage
secured by the l)ebtor's principal residence, then both the pre-petition arrearage and the post»
petition mortgage installments shall be made through the Trustee. lnitial post-petition
payment arrears shall be paid With secured creditors lf there are no arrears, the Debtor may
pay the secured creditor directly Before confirmation, the payment to the mortgage lender
shall be the regular monthly mortgage payment unless otherwise ordered by the Court or
modified pursuant to an agreement With the mortgage lender. After contirmation, payment
shall be as set forth below. Equal Monthly Amount and Estimated Arrears listed below shall be
adjusted based on the filed claim andfor notice. Delinguent real estate taxes and hoineowmmm§f

assoc_iaf:imonmormsimmilai“ dues should be treated under this para graph.

 

 

eqimat€d lilqual Select One for
Creditor Residentiai Address A`rrear'q' Monthly l\/lortga ges
L Ainount ONLY:
US Bani< Home 408 West l\'lichigan Street 30 00 0 Tl`uSt-E€ 1}3}’
Mm.;_gage Greenfield, lN 46140 l ' ® Dil_€€t pay

 

 

 

 

 

 

 

 

No late charges, fees or other monetary amounts shall be assessed based on the
timing of any payments made by the Trustee under the provisions of the Plan, unless
allowed by Order of the Court.

RAMAPHT
(a) Secured Claims as to Which 11 U.S.C. § 506 Valuation fs Not Applicab§e:

m NONE

 

CaSe 19-00013-JMC-13 DOC 23 Filed 02/27/19 EOD 02/27/19 21213:35 Pg 4 Of 6

Pursuant to Local Rule B-3015-3, and unless otherwise ordered by the Court_. prior to
plan confirmation, as to secured claims riot treated under paragraph 7 and as to Which
valuation under 11 U.S.C. § 506 is not applicableJ the Trustee shall pay monthly
adequate protection payments equal to 1% of a filed secured ciaim. The Trustee shall
disburse such adequate protection payments to the secured creditor as soon as practicable after
receiving plan payments from the Debtor, and the secured claim will be reduced accordingly
After confirmation of the pian, unless otherwise provided in paragraph 15, the Trustee Will pay
to the holder of each allowed secured claim the filed claim amount With interest at the rate
stated in column 5.

 

 

d ` . _ . (5) (6) Equal
(1) Creditor (2) Collateral {3) Pm£hase (4) Est" Cldims lnterest l\‘fonthly
Date Amount
Rate Amount
Honda Finance 2013 Honda Civic 2018 $12,684.98 700

 

 

 

 

 

 

 

 

 

(b) Secured Claims as to Whicll 11 U.S.C. § 506 Va§uation fs Applicab§e:
NONE

(c) Curing Defaults andlor Maintaining Payments:

NONE

(d) Surrendered/Abandoned Coliateral:
NONE

9. SECQRED TAX CLAIMS AND ellwll_.§bQ-W§w§llj PRIORITY Q_Lm WIW §§

 

 

NoNE

(a) Separately Classified or Long-term Debts:
NONE

(b) General Unsecured C§aims:

@ Pro rata distribution from any remaining funds; or
O Other:

 

11. EXECUTORY CONTRACTS AWNI) UNEXPIREI) LEASES:

NONE

12. AVOII)ANCE OF LIENS:
NONE

CaSe 19-00013-JMC-13 DOC 23 Filed 02/27/19 EOD 02/27/19 21213:35 Pg 5 Of 6

13. LIEN RETENTION: W ith respect to each allowed secured claim provided for by the plan,
the holder of such claim shall retain its lien securing such claim until the earlier of a) the
payment of the underlying debt determined under non-bankruptcy law or b) entry of a
discharge order under 11 U.S.C. §l328.

14. VESTING ()F PROPERTY OF 'l`I-IE ES'I‘ATE: Except as necessary to fund the plan or as
expressly retained by the plan or confirmation order, the property of the estate shall revest in
the Dehtor upon confirmation of the Debtor`s plan, subject to the rights of the 'l`rustee, if any,
to assert claim to any additional property of the estate acquired by the Debtor post-petition
pursuant to operation of 11 U.S.C. §1306.

15. NONSTANDARD PROVISIONS:

ij NONE

Under FRBP 3015(€), nonstandard provisions are required to be set forth below. Any
nonstandard provision placed elsewhere in the plan is void. These plan provisions will be
effective only if the included box in Paragraph i.3 of this plan is checked

 

1) Del)tor hereby revokes any authorization or perceived authorization to receive phone calls pursuant
to Telephone Consuiner Protection Act as specified under 47 U.S.C. §(b)(i)(A).

2) Debtor hereby revokes any mediation arbitration or any other forum specified in any contract or
negotiable instrument entered into prior to the date of the bankruptcy filing

3) Pursuant to §1326, Section S(a) and S(b) of this Chapter 13 Plan shall be clarified as follows: EMA
payments to secured creditors to begin approximately in month 15 of the plan after administrative
claims are paid in full The Trustee shall pay in full all administrative secured and priority claims
prior to any distribution to unsecured creditors

4) For ali secured creditors receiving payments through the Trustee conduit, the following plan
provision shall apply: This Chapter 13 Plan along with the Confirmation Order is a modification of the
original contracted payment terms with the Debtor(s) as set forth herein and allowed under bankruptcy
law. 'l`he payment due dates, appiication of payments1 assessment of late fees and attorney fees, and
balances owed are hereby controlled by the terms described in this Chapter 13 Plan. See {ln re Diana
Lynn Harvey, 213 F.Sd 318 7th Cir 20(}(}). This modified contract created by the confirmed Chapter 13
Plan and Coniirrnation Order, shall only be subject to modification of the Chapter 13 Plan under 11
`U.S.C. §1329. 'l`his section is not applicable to direct pay secured creditors not paid through the Trustee
conduit

5) Nonstandard provisions 1, 2, 3, and 4 shall only be binding upon creditors during the life of the
Chapter 13 Plan and are considered void upon conversion to Chapter 7, il, 12 or dismissal of this case.

 

 

Date: 2/27/2019

fs/ J Andrew Savvin

 

 

CaSe 19-00013-JMC-13 DOC 23 Filed 02/27/19 EOD 02/27/19 21:13:35 Pg 6 Of 6
Counsel for Debtor(s)

Address.' 6100 l\lorth Keystone

 

Suite 620

 

City, State, ZlP code: indianapolisl lN 4622(}

 

Area code and phone: 317-255-2600

 

Area code and fax: 317-255-2905

 

E~inail address: ecf@sawin]aw.coni

 

By filing this docuinent, the Debtor(s), if not represented by an attorney, or the Attorney for the
Debtor(s) also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are
identical to those contained in the form plan adopted by this Court, other than any nonstandard
provisions included in paragraph 15.

